Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant's response filed on October 28, 2022.

Status of Claims
Claims 1-7 and 9-13 are currently pending and are the subject of this office action.
Claims 1- 7 and 9-13 are presently under examination.

Priority
The present application is a DIV of 15/417,850 filed on 01/27/2017 (US 10,603,303) which is a CON of PCT/US2016/055677 filed on 10/06/2016, and claims priority to provisional application No. 62/237,672 filed on 10/06/2015.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 112 (New Rejection not Necessitated by Amendment).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.

Claim 2 recites: “wherein the ocular discomfort is induced by dry eye disease, dry eye syndrome or a dry eye condition, neurotrophic dryness, lid margin disease, discomfort caused by irritation, environmental induced irritation, post-operative induced dry eye, therapeutically induced ocular discomfort, or keratitis”.
However, a closer look at the specification and original claims shows no support for the above statement.


Claim Rejections - 35 USC § 112 (New Rejection not Necessitated by Amendment).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for alleviating an ocular discomfort, wherein the ocular discomfort is dryness comprising the administration of a TRPM8 antagonist, does not reasonably provide enablement for alleviating an ocular discomfort other than dryness like: ache, itchiness, a gritty sensation, redness, sensitivity to light etc.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. This is a scope of enablement rejection.

To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.   In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is "undue", not "experimentation". 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1- the quantity of experimentation necessary,
2- the amount of direction or guidance provided,
3- the presence or absence of working examples,
4- the nature of the invention,
5- the state of the prior art,
6- the relative skill of those in the art,
7- the predictability of the art, and
8- the breadth of the claims
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

1.	The nature of the invention
	Claims 1-7 and 9-13 recite a method of alleviating one ocular discomfort in a subject in need thereof comprising administering to the subject a composition comprising a transient receptor potential melastatin 8 (TRPM8) antagonist, wherein the at least one ocular discomfort comprises ache, dryness, itchiness, a gritty sensation, redness, sensitivity to light, stinging sensation, burning sensation, or pain associated with the eye.

2.	The relative skill of those in the art
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  The artisan using Applicant’s invention would generally be a physician with a M.D. degree and several years of experience.



3. 	The state and predictability of the art	
A search of the literature shows that TRPM8 antagonists reduce blinking in wild-type mice (see Quallo et. Al. (Nature Communications (May 2015) pages 1-12) which is significantly elevated in patients suffering from dry eye (see sentence bridging between pages 9 and 10).

4.	The amount of direction or guidance provided and the presence or absence of working examples
MPEP 2164:03 states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a ‘specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology."

The specification teaches that: in a model of dry eye disease (Example 3) the administration of a TRPM8 antagonist lowers symptom scores based on an ocular discomfort questionnaire (0-4 scale).  However, it is not known what the questionnaire is, as such there is no evidence that any of the ocular discomfort associated with dry eye disease listed by applicant in claim 1 has been alleviated by the administration of the TRPM8 antagonist.
Example 4, shows that in dry eye animal model (balb/c mice) the administration of a TRPM8 antagonist reduces blinking rate.
Ther is no evidence presented that the administration of TRPM8 antagonist would alleviate an ocular discomfort other than dryness or blinking due to dryness of the eye.

In conclusion, Applicant provided evidence that the administration of a TRPM8 antagonist to a patient suffering from dry eye disease causes a decrease of dryness and/or blinking rate in patients suffering from dry eye disease.
The specification appears to be silent on a nexus between alleviating dryness and/or blinking in a patient suffering from dry eye disease and alleviating at least one ocular discomfort as listed in claim 1 in patients suffering from dry eye disease, much less in patients not suffering from dry eye disease.  
As such, if there is no correlation then the examples do not constitute working examples.
While it is understood that the absence of working examples should never be the sole reason for rejecting a claim as being broader than an enabling disclosure, the criticality of working examples in an unpredictable art, such as the alleviation of at least one ocular discomfort as listed in claim 1 comprising the administration of a TRPM8 antagonist, is required for practice of the claimed invention.

5.	The quantity of experimentation necessary
Because of the known unpredictability of the art (see section 3) and in the absence of experimental evidence commensurate with the claims (see section 4), the skilled in the art will not accept that the administration of a TRPM8 antagonist will be effective in alleviating one ocular discomfort in patients suffering from dry eye disease other than dryness and blinking, much less in patients not suffering from dry eye disease, as inferred by the claims and contemplated by the specification.
So, determining if any TRPM8 antagonist will be effective in alleviating any ocular discomfort as disclosed in claim 1, will require experimentation in vitro and in vivo animal models that correlate with alleviating ocular discomfort.  This is undue experimentation given the limited guidance and direction provided by Applicants.

6.	Conclusion
Accordingly, the inventions of claims 1-7 and 9-13 do not comply with the scope of enablement requirement of 35 U.S.C 112, first paragraph, since to practice the claimed invention, a person of ordinary skill in the art would have to engage in undue experimentation with no reasonable expectation of success. 

Claim Rejections - 35 USC § 112 (New Rejection not Necessitated by Amendment).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 11 recite the exact same “ocular discomforts” as claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103 (New Rejection not Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claim(s) 1-6 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quallo et. Al. (Nature Communications (May 2015) pages 1-12).

For claims 1 and 11, Quallo teaches a method of reducing blinking of the eye in mice (a subject in need thereof) comprising the administration of a composition comprising a TRPM8 antagonist (see abstract, see Figure 5 (f) and see page 8 left column, second paragraph).  Quallo also teaches that blinking rate is significantly elevated in dry eye patients (see sentence that bridges pages 9 and 10).

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to administer a TRPM8 antagonist to a patient suffering from dry eye that shows excessive blinking as suggested by Quallo.
The prior art is silent regarding “alleviating dryness”.  However: “alleviating dryness” will naturally flow from the teachings of (or method made obvious by) the prior art (see above rejection), since the same compound (a TRM8 antagonist) is being administered to the same subjects (subjects that suffer from dry eye). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the prior art is silent regarding “alleviating dryness”, by practicing the method made obvious by the prior art: “the administration of a TRPM8 antagonist to a patient suffering from dry eye", one will also be “alleviating dryness”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("alleviating dryness”) of the method made obvious by the prior art (“the administration of a TRPM8 antagonist to a patient suffering from dry eye").
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

Quallo does not teach that the composition comprises between 0.001% w/v and 5.0 % w/v.  However, Quallo teaches the administration of a composition comprising 20 µM of the TRPM8 antagonist BCTC (see Figure 5 (f)).  The MW of BCTC is 372.9 g/mol.  As such a 20 µM solution of the TRPM8 antagonist BCTC is equivalent to a composition comprising 0.075% w/v of the TRPM8 antagonist BCTC, which anticipates the instantly claimed range of 0.001% w/v to 5.0 % w/v.

All this will result in the practice of claim 1 with a reasonable expectation of success.

For claim 2, it will be obvious that dryness is induced by dry eye disease, thus resulting in the practice of claim 2 with a reasonable expectation of success.

For claim 3, Quallo teaches the topical administration of the TRPM8 antagonist to the eye (see page 8, left column, second paragraph), thus resulting in the practice of claim 3 with a reasonable expectation of success.

Claim 4 recites that “the eye comprises a tissue or gland in or around the eye selected from the group consisting of ocular tissue, eyelids of the subject, ocular surface, meibomian gland, lid margin and or lacrimal gland”, all of which is inherent to the eye as evidenced by the instant specification: “The eye comprises a tissue or gland in or around the eye selected from the group consisting of ocular tissue, eyelids of the subject, ocular surface, meibomian gland and or lacrimal gland” (see specification page 6, lines 2-4), thus resulting in the practice of claim 4 with a reasonable expectation of success.

For claim 5, Quallo teaches the administration of the composition in the form of a liquid (see Figure 5 (f)), thus resulting in the practice of claim 5 with a reasonable expectation of success

For claim 6, the TRPM8 antagonist BCTC is considered a small molecule:

    PNG
    media_image1.png
    203
    355
    media_image1.png
    Greyscale

thus resulting in the practice of claim 6 with a reasonable expectation of success.

For claim 9, Quallo does not teach that the TRPM8 antagonist is at a concentration of 0.1% w/v.  However, as mentioned above (see claim 1), Quallo teaches a TRPM8 antagonist concentration of 0.075 % w/v, which is very close to 0.1% w/v.
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”  
Further, MPEP 2144.05 II A states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)”.
Finally, the concentration of the active agent will also depend on the volume being administered, like for example a smaller volume will require a higher concentration of the active agent in order for the same amount of active agent to be administered.
All this will result in the practice of claim 9 with a reasonable expectation of success.

For claim 10, Quallo further teaches the administration of the TRPM8 antagonist (AMTB) (see page 4, left column, middle of the page).
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat excessive blinking in a patient suffering from dry eye combining two compositions (the TRPM8 antagonists BCTC and AMTB) each of which is taught by the prior art to be useful for the same purpose (treating excessive blinking in patients suffering from dry eye disease), in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also: In re Diamond, 360 F.2d 214, 53 C.C.P.A. 1172, 149 U.S.P.Q. 562 (C.C.P.A. 1966).  
All this would result in the practice of claim 10 with a reasonable expectation of success.

For claim 12, Quallo does not teach the administration of 20 µL.  However, Quallo teaches the administration of 10 µL.
MPEP 2144.05 II A states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)”.
Finally, the volume administered will also depend on the concentration of active agent being administered, like for example a higher concentration of active agent will require a smaller volume of the composition in order for the same amount of active agent to be administered.
All this will result in the practice of claim 12 with a reasonable expectation of success.

For claim 13, Quallo teaches the administration of a composition comprising a TRPM8 antagonist only once (see page 8, left column, second paragraph), thus resulting in the practice of claim 13 with a reasonable expectation of success.

2) Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quallo et. Al. (Nature Communications (May 2015) pages 1-12) as applied to claims 1-6 and 9-13 above, further in view of Almeida et. Al. (The Journal of Neuroscience (2012) 32:2086-2099, cited in previous office action).

Quallo teaches all the limitations of claim 7, except for the TRPM8 antagonist being compound I:

    PNG
    media_image2.png
    185
    286
    media_image2.png
    Greyscale

However, Almeida teaches that the compound M8-B (i.e. compound I) is a selective and potent antagonist of TRPM8 (see abstract and Figure 1 A on page 2089).
Before the effective filing date of the claimed invention it would have been prima facie obvious to substitute one functional equivalence (any TRPM8 antagonist) for another (M8-B or compound 1) with an expectation of success, since the prior art teaches that both function in similar manner, thus resulting in the practice of claim 7 with a reasonable expectation of success.

  


.


 


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
November 15, 2022.